                IN TFM, UNITED STATES DISTRICT COURT
           FOR TFIE WESTERN DISTRICT OF NORTH CAROLINA                       FILED IN COURT
                          ASHEVILLE DIVISION         it'n                    ASHEVILLE' NC

                                                                              AU0   25 2021
                           DocKErNo.       l:20-cR-00124 "                 U.S. DISTRICT COURT
                                                                           W. DISTRICT OF N.C.
UNITED STATES OF AMERICA
                                                 CONSENT ORDER AND
V.                                             JUDGMENT OF FORFEITURE

ALLARD BAYLES BRIGMAN


       WHEREAS, the defendant, ALLARD BAYLES BRIGMAN, has entered into
a plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 11 to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
properfy described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such properfy; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 21U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. $ 924(d) and 28 U.S.C. S 2461(c), provided, however, that such
forfeiture is subject to any and all third party claims and interests, pending final
adjudication herein; the defendant waives his interest, if any, in the property and
agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P. 32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuantto Fed. R. Crim. P.32.2(b)(l) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;




     Case 1:20-cr-00124-MR-WCM Document 34 Filed 08/25/21 Page 1 of 4
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8,2005);

     NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

           o   Browning, .22 caliber rifle, serial number 09664PX146;
           .   Bryco Arms 38, .380 caliber pistol, serial number 510231;
           o   Ruger 10122r.22 caliber rifle, obliterated serial numberl
           o   Keystone Sporting Arms Cricket, .22 caliber rifle, serial number
               483250;
           .   Marlin Firearms Co. 60, .22 caliber rifle, serial number 13343516;
           o   Mossberg 10, .22 caliber rifle, no serial numberq
           o   Remington Arms Co. 742, .30-06 caliber rifle, serial number
               194039;
           r   Remington Arms Co. Seven, 7mm-08 caliber rifle, serial number
               7721158;
           o   Savage B, 16-gauge shotgun, no serial numberl and
           o   289 rounds of assorted ammunition.

      The llnited States Marshal and/or other properfy custodian for          the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible properly.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.




    Case 1:20-cr-00124-MR-WCM Document 34 Filed 08/25/21 Page 2 of 4
      As to any firearms and/or ammunition listed above andlor in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in          the
properfy may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.

       Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attorney's Office is authorized to conduct any discovery needed
to identif,z, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P.45.




                   lThe rest of this page intentionally left blank.l




                                           -)




    Case 1:20-cr-00124-MR-WCM Document 34 Filed 08/25/21 Page 3 of 4
             Following the Court's disposition of all timely petitions filed, a final order of
      forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).If no third
      party files a timely petition, this order shall become the final order and judgment of
      forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
      have clear title to the properly and shall dispose of the properfy according to law.
      Pursuant to Fed. R. Crim. P.32.2(b)(4XA), the defendant consents that this order
      shall be final as to defendant upon filing.

      SO AGREED:




hr?   Assistant United States Attorney




      ALLARD B
      Defendant




      FREDILYI{ SISON
      Attorney for Defendant


                                                                              p
                                                 Signed:   Ati, .t 25 ,2s21

                                                 W. CARLE                CALF
                                                 United States      istrate Judge
                                                 Western Dist      of Noah Carolina




                                                 4




          Case 1:20-cr-00124-MR-WCM Document 34 Filed 08/25/21 Page 4 of 4
